Exhibit 10.1


SECOND AMENDED AND RESTATED
 
CABOT MICROELECTRONICS CORPORATION 2000 EQUITY INCENTIVE PLAN, AS AMENDED AND
RESTATED SEPTEMBER 26, 2006
 


1. PURPOSE
 
The purpose of this Second Amended and Restated Cabot Microelectronics
Corporation 2000 Equity Incentive Plan (the "Plan") is to advance the interests
of Cabot Microelectronics Corporation (the "Company") and its stockholders by
enhancing the Company's ability to (a) attract and retain employees, directors,
consultants and advisors who are in a position to make significant contributions
to the success of the Company and its subsidiaries; (b) reward these individuals
for these contributions; (c) encourage these individuals to take into account
the long-term interests of the Company and its stockholders; and (d) reward
individuals who have contributed to the Company's success (including the success
of the Company's initial public offering), in the case of each of (a) through
(d), through ownership of shares of the Company's common stock, par value $.001
per share ("Stock").
 
2. ADMINISTRATION
 
(a) The Plan shall be administered by the Compensation Committee of the Board of
Directors (the "Board") of the Company (the "Committee"). The Committee shall
hold meetings at such times as may be necessary for the proper administration of
the Plan. The Committee shall consist of at least two directors of the Company,
each of whom shall be a "Non-Employee Director" as defined in Rule 16b-3(b)(3)
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended
(the "1934 Act"), and (ii) to the extent necessary for any Award intended to
qualify as "qualified performance-based compensation" under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the "Code"), to so qualify, each
member of the Committee shall be an "outside director" (as defined in Section
162(m) and the regulations promulgated thereunder). Subject to applicable law,
the Committee may delegate its authority under the Plan to any other person or
persons.
 
(b) No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the fullest extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.
 
(c) Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:
 
(i) to determine the Employees, Directors and/or Advisors to whom Awards shall
be granted under the Plan and the number of shares of Stock subject to such
Awards; to prescribe the terms and conditions (which need not be identical) of
each such
 

--------------------------------------------------------------------------------


Award; and to make any amendment or modification to any Award Agreement
consistent with the terms of the Plan;
 
(ii) to construe and interpret the Plan and the Awards granted hereunder; to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Award
Agreement, in the manner and to the extent it shall deem necessary or advisable;
to interpret the Plan and applicable Award Agreements so that the Plan and its
operation complies with Section 16 of the 1934 Act, Sections 162(m) and 422 of
the Code and other applicable law; and otherwise to give full effect to the
Plan;
 
(iii) to exercise its discretion with respect to the powers and rights granted
to it as set forth in the Plan; and
 
(iv) generally, to exercise such powers and to perform such acts as are deemed
by it necessary or advisable to promote the best interests of the Company with
respect to the Plan.
 
All decisions and determinations of the Committee in the exercise of the
foregoing powers shall be final, binding and conclusive upon the Company and its
subsidiaries and affiliates, all Employees, Directors and Advisors, and all
other persons claiming any interest herein.
 
3. EFFECTIVE DATE AND TERM OF PLAN
 
The Plan will become effective on the date on which it is adopted by the Board,
subject to the approval of the Company's stockholders at the Annual Meeting on
March 9, 2004. No Award may be granted under the Plan after the tenth
anniversary of the date on which this Plan was adopted by the Board, but Awards
previously granted may extend beyond that date.
 
4. SHARES SUBJECT TO THE PLAN
 
Subject to adjustment as provided in Section 8.6, and subject to the next
following sentence and Section 6.3(a), the maximum number of shares of Stock
that may be delivered under the Plan will be 9,500,000.
 
In addition, any Stock covered by an Option granted under the Plan, which is
forfeited, cancelled or expires in whole or in part shall be deemed not to be
delivered for purposes of determining the maximum number of shares of Stock
available for grants under the Plan. Any shares of Stock surrendered to the
Company in payment of the exercise price of Options issued under the Plan shall
be deemed not to be delivered for purposes of determining the maximum number of
shares of Stock available for grants under the Plan. Upon forfeiture or
termination of Restricted Stock or Restricted Stock Units prior to vesting, the
shares of Stock subject thereto shall again be available for Awards under the
Plan.
 
In no event shall the Company issue ISOs (as defined in Section 6.2(a)) under
the Plan covering more than 1,750,000 shares of Stock.
 
2

--------------------------------------------------------------------------------


Awards granted through the assumption of, or in substitution or exchange for,
similar awards in connection with the acquisition of another corporation or
business entity shall not be counted for purposes of applying the limitations of
this Section on numbers of shares of Stock available for Awards generally or any
particular kind of Award under the Plan.
 
Stock delivered under the Plan may be either from authorized but unissued Stock,
from treasury shares or from shares of Stock purchased in open-market
transactions and private sales.
 
5. ELIGIBILITY AND PARTICIPATION
 
Employees of the Company, its subsidiaries and affiliates ("Employees"),
non-employee members of the board of directors of the Company, its subsidiaries
or affiliates ("Directors"), and consultants and advisors of the Company or any
of its subsidiaries ("Advisors"), who in the opinion of the Committee are in a
position to make a significant contribution to the success of the Company, its
subsidiaries and affiliates, are eligible to receive Awards under the Plan.
 
For purposes of the Plan, "Service" means the provision of services to the
Company or its subsidiaries or affiliates in the capacity of (i) an Employee,
(ii) a Director, or (iii) an Advisor. An "affiliate" for purposes of the Plan is
an entity that controls, is controlled by or is under common control with, the
Company. A "subsidiary" for purposes of the Plan is an entity in which the
Company owns, directly or indirectly, equity interests possessing a majority of
the total combined voting power of all classes of equity. The Committee will
from time to time select the Employees, Directors and/or Advisors who are to be
granted Awards ("Participants"), but no Participant shall receive Awards under
the Plan covering more than 300,000 shares of Stock (subject to adjustment as
provided in Section 8.6) in any calendar year.
 
6. TYPES OF AWARDS
 
6.1. RESTRICTED STOCK AND RESTRICTED STOCK UNITS.
 
(a) Nature of Restricted Stock Award. An Award of Restricted Stock entitles the
recipient to acquire, at such time or times as the Committee may determine,
shares of Stock subject to the restrictions described in paragraph (f) below
("Restricted Stock").
 
(b) Restricted Stock Units. An Award of Restricted Stock Units ("RSUs") entitles
the recipient to acquire, at such time or times as the Committee may determine,
shares of Stock subject to the restrictions described in paragraph (f) below. An
RSU represents a contingent right to receive a Share or an amount equivalent in
value to a Share.
 
(c) Maximum Number. In no event shall the Company issue more than 1,900,000
shares of Restricted Stock and/or RSUs, in the aggregate, under the Plan.
 
(d) Payment for Restricted Stock. The Committee may require, as a condition to
an Award of Restricted Stock or RSUs, that a Participant deliver to the Company
a purchase price in any amount set by the Committee for such Restricted Stock or
RSUs. In the discretion of the Committee, an Award Agreement evidencing an Award
of Restricted Stock or RSUs may permit the Participant to pay some or all of the
purchase
 
3

--------------------------------------------------------------------------------


price thereof, or to meet any Withholding Requirements to be met by the
Participant in connection therewith, in the form of a note from the Participant
on such terms as the Committee shall determine. Such terms may include
forgiveness of all or a portion of any such note upon such conditions as the
Committee may specify.
 
(e) Rights as a Stockholder. A Participant who receives an Award of Restricted
Stock will have all the rights of a stockholder with respect to the Stock,
including voting and dividend rights, subject to the restrictions described in
paragraph (d) below and any other conditions imposed by the Committee in the
Award Agreement at the time of grant. The Award Agreement evidencing an Award of
RSUs shall specify whether the Participant is entitled to any voting rights or
to receive any dividends on the shares of Stock underlying the RSUs. An Award of
Restricted Stock or RSUs may provide for the right to receive on the payment
date for any dividend on the Stock, cash compensation from the Company equal to
the dividend that would have been paid on such shares of Restricted Stock or
RSUs (or the Fair Market Value of such dividend, if such dividend would not have
been paid in cash), if such shares had been issued and outstanding, fully vested
and held by the Participant on the record date for payment of such dividend (a
"Dividend Equivalent").
 
(f) Restrictions. The restrictions on each grant of Restricted Stock or RSUs
will lapse at such time or times, and on such terms and conditions (including
obtaining pre-established performance goals), as the Committee may specify.
Except as otherwise specifically provided by the Plan or by the Committee in any
particular case, until these restrictions lapse, neither Restricted Stock nor
RSUs may be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of, except that Restricted Stock or RSUs may be pledged as security for
the purchase price thereof, or for loans used to fund any or all of the purchase
price thereof or Withholding Requirements met in connection with the purchase
thereof. If the Participant's Service terminates before such restrictions have
lapsed, the Company shall have the right to repurchase the Restricted Stock for
the amount of any consideration (excluding services) it received for the
Restricted Stock plus, if the Committee shall so determine, an amount equal to
the Withholding Requirements met by the Participant in connection with the sale
of the Stock, or for such other consideration as the Committee shall determine,
including for no consideration if no consideration other than services was paid
for such Restricted Stock. The Committee shall not accelerate the time at which
the restrictions on all or any part of a grant of Restricted Stock will lapse,
except as the Committee may determine to be appropriate in connection with a
Participant's termination of Service.
 
(e) Deferral. If a Participant so elects in accordance with such procedures as
the Committee may specify from time to time, the delivery of Restricted Stock
and, if the deferral election so specifies, of the Dividend Equivalents with
respect thereto, shall be deferred until the date or dates specified in such
election.
 
(f) Section 83(b) Election. Under Section 83 of the Code, the difference between
the purchase price paid for the Stock and its Fair Market Value (as defined in
Section 6.2(b)) on the date any restrictions applicable to such shares lapse
will be reportable as ordinary income at that time. A Participant may elect to
be taxed at the time
 
4

--------------------------------------------------------------------------------


the shares of Stock are acquired hereunder to the extent the Fair Market Value
of the Stock differs from the purchase price rather than when and as such Stock
ceases to be subject to restrictions, by filing an election under Section 83(b)
of the Code with the I.R.S. within thirty (30) days after the grant date. If the
Fair Market Value of the Stock at the grant date equals the purchase price paid
(and thus no tax is payable), the election must be made to avoid adverse tax
consequences in the future. The form for making this election is available from
the Company. The failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income by the Participant (in the
event the Fair Market Value of the Stock increases after the grant date) as the
restrictions lapse. IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY, AND NOT THE
COMPANY'S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b). A PARTICIPANT MUST
RELY SOLELY ON THE PARTICIPANT'S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO
WHETHER OR NOT TO FILE AN 83(b) ELECTION.
 
6.2. OPTIONS.
 
(a) Nature of Options. An Option is an Award entitling the recipient on exercise
thereof to purchase shares of Stock at a specified exercise price. Both
incentive stock options (as defined in Section 422 of the Code) ("ISOs") and
Options that are not ISOs may be granted under the Plan; provided that the
Committee may award ISOs only to Employees.
 
(b) Exercise Price. The exercise price of an Option shall be determined by the
Committee and set forth in an applicable Award Agreement; provided, however,
that the exercise price of an ISO shall not be less than the Fair Market Value
of a share of the Stock on the date the ISO is granted (110% of the Fair Market
Value of a share of Stock on the date of grant in the case of an ISO granted to
an Employee who owns (within the meaning of Section 422(b)(6) of the Code) stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company, or of a parent or a subsidiary (such person, a
"Ten Percent Shareholder")). For purposes of this Plan, "Fair Market Value" on
any date means the closing sales price of the Stock on such date on the
principal national securities exchange on which the Stock is listed or admitted
to trading, or, if the Stock is not so listed or admitted to trading, the
average of the per share closing bid price and per share closing asked price on
such date as quoted on the National Association of Securities Dealers Automated
Quotation System or such other market in which such prices are regularly quoted,
or, if there have been no published bid or asked quotations with respect to
shares on such date, the Fair Market Value shall be the value established by the
Board in good faith and, in the case of an ISO, in accordance with Section 422
of the Code. Except for adjustment as provided in Section 8.6, any outstanding
Options shall not be repriced.
 
(c) Duration of Options. The latest date on which an Option may be exercised
will be the tenth anniversary of the date the Option was granted (five years in
the case of an ISO granted to a Ten Percent Shareholder), or such earlier date
as may have been specified by the Committee in the Award Agreement at the time
the Option was granted.
 
5

--------------------------------------------------------------------------------


(d) Exercise of Options. An Option will become exercisable at such time or
times, and on such terms and conditions (including obtaining pre-established
performance goals), as the Committee may specify in the Award Agreement for such
Option. The Committee may at any time accelerate the time at which all or any
part of the Option may be exercised.
 
Subject to the next following sentence, any exercise of an Option must be in
writing, signed by the proper person and delivered or mailed to the Company,
accompanied by (1) any documents required by the Committee and (2) payment in
full for the number of shares for which the Option is exercised. The exercise
price for any Stock purchased pursuant to the exercise of an Option may, if
permitted under the Award Agreement applicable to the Option, be paid in the
following forms: (a) cash; (b) the transfer, either actually or by attestation,
to the Company of shares of Stock that have been held by the Participant for at
least six months (or such lesser period as may be permitted by the Committee)
prior to the exercise of the Option, such transfer to be upon such terms and
conditions as determined by the Committee; (c) such other methods as the
Committee makes available to Participants from time to time; or (d) a
combination thereof. In addition, Options may be exercised through a registered
broker-dealer pursuant to such cashless exercise procedures which are, from time
to time, deemed acceptable by the Committee. Any shares of Stock transferred to
the Company as payment of the exercise price under an Option shall be valued at
their Fair Market Value on the day of exercise of such Option. If requested by
the Committee, the Participant shall deliver the Award Agreement to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Award Agreement to the Participant. No fractional shares of
Stock (or cash in lieu thereof) shall be issued upon exercise of an Option, and
the number of shares of Stock that may be purchased upon exercise shall be
rounded to the nearest number of whole shares.
 
(e) Exercise Limit. To the extent that the aggregate Fair Market Value
(determined as of the date of the grant) of shares of Stock with respect to
which ISOs granted under the Plan and "incentive stock options" (within the
meaning of Section 422 of the Code) granted under all other plans of the Company
or its subsidiaries (in either case determined without regard to this Section
6.2(e)) are exercisable by a Participant for the first time during any calendar
year exceeds $100,000, such ISOs shall be treated as Options that are not ISOs.
In applying the limitation in the preceding sentence in the case of multiple
Options, Options that are intended to be ISOs shall be treated as Options which
are not ISOs according to the order in which they were granted, such that the
most recently granted Options are first treated as Options that are not ISOs.
 
(f) An ISO must be exercised, if at all, within three months after the
Participant's termination of Service for a reason other than death or Disability
and within twelve months after the Participant's termination of Service for
death or Disability.
 
6.3. SUBSTITUTE AWARDS.
 
(a) In connection with any acquisition by the Company or any of its
subsidiaries, the Committee may grant Awards to persons who became Employees,
Directors or Advisors in
 
6

--------------------------------------------------------------------------------


connection with such acquisition in substitution for equity incentives held by
them in the seller or acquired entity. In such case the Committee may set the
prices and other terms of the substitute Awards at such amounts and in such
manner as it, in its sole discretion, deems appropriate to preserve for the
Participants the economic values of the equity incentives for which such Awards
are substitutes (as determined by the Committee in its sole discretion) or
otherwise to provide such incentives as the Committee may determine are
appropriate.
 
(b) Unless required by applicable law, any substitute Awards granted pursuant to
Section 6.3 shall not count toward the share limitations set forth in Section 4.
 
7. EVENTS AFFECTING OUTSTANDING AWARDS
 
7.1. TERMINATION OF SERVICE.
 
Unless otherwise set forth in an Award Agreement, an Award shall immediately
terminate on the date a Participant's Service terminates, and (i) any Options
held by a Participant shall not be exercisable and all rights of the Participant
with respect thereto shall immediately terminate and (ii) any shares of
Restricted Stock or RSU’s with respect to which the restrictions have not lapsed
shall be immediately forfeited and must be transferred to the Company in
accordance with Section 6.1.
 
7.2 TERMINATION OF AWARD.
 
The Company may terminate, cancel, rescind or recover an Award immediately under
certain circumstances, including, but not limited to a Participant's:
 
(a) actions constituting "Cause", which shall have the meaning provided under an
employment, consulting or other agreement between a Participant and the Company,
or if there is no such meaning provided under such agreement or no such
agreement, shall include, but not be limited to, the: (i) conviction of or
entering a guilty plea with respect to a crime, whether or not connected with
the Company; (ii) commission of any act of fraud with respect to the Company;
(iii) theft, embezzlement or misappropriation of any property of the Company;
(iv) excessive absenteeism (other than as resulting from Disability); (v)
failure to observe or comply with any Company work rules, policies, procedures,
guidelines or standards of conduct which the Company has adopted for the
regulation of the general conduct of its employees, as generally known to the
employees of the Company or evidenced by the terms of any employee handbook,
written memorandums or written policy statements; (vi) continued willful refusal
to carry out and perform the material duties and responsibilities of a
Participant's position, excluding nonperformance resulting from Disability; or
(vii) any other conduct or act determined to be injurious, detrimental or
prejudicial to any interest of the Company, (in each case as determined in good
faith by the Company.);
 
(b) rendering of services for a competitor prior to, or within six (6) months
after, the exercise of any Option or the termination of Participant's Service
with the Company;
 
(c) unauthorized disclosure of any confidential/proprietary information of the
Company to any third party;
 
7

--------------------------------------------------------------------------------


(d) failure to comply with the Company's policies regarding the identification,
disclosure and protection of intellectual property; or
 
(e) violation of the Proprietary Rights Agreement/Cabot Microelectronics
Corporation Employee Confidentiality, Intellectual Property and Non-Competition
Agreement for Employees signed by the Participant.
 
The existence of any such circumstances shall be determined in good faith by the
Company.
 
In the event of any termination, cancellation, recision or revocation, the
Participant shall return to the Company any Stock received pursuant to an Award,
or pay to the Company the amount of any gain realized on the sale of any such
Stock, in such manner and on such terms and conditions as may be required, and
the Company shall be entitled to set-off against the amount of any such gain any
amount owed to the Participant by the Company. To the extent applicable, the
Company will refund to the Participant any amount paid for such Stock, including
Withholding Requirements.
 
7.3 CHANGE IN CONTROL.
 
The Committee shall have the discretion to provide in applicable Award
Agreements that, in the event of a "Change in Control" (as defined in Appendix
A) of the Company, the following provisions will apply:
 
(a) Each outstanding Option (or such lesser portion of each Option as is set
forth in an applicable Award Agreement) will immediately become exercisable in
full.
 
(b) Each outstanding share of Restricted Stock or RSU (or such lesser number of
shares as is set forth in an applicable Award Agreement) will immediately become
free of the restrictions.
 
(c) In the event of a Change in Control that is a merger or consolidation in
which the Company is not the surviving corporation or that results in the
acquisition of substantially all the Company's outstanding Stock by a single
person or entity or by a group of persons or entities acting in concert, or in
the event of a sale or transfer of all or substantially all of the Company's
assets (a "Covered Transaction"), the Committee shall have the discretion to
provide for the termination of all outstanding Options as of the effective date
of the Covered Transaction; provided, that, if the Covered Transaction follows a
Change in Control or would give rise to a Change in Control, no Option will be
so terminated (without the consent of the Participant) prior to the expiration
of 20 days following the later of (i) the date on which the Award became fully
exercisable and (ii) the date on which the Participant received written notice
of the Covered Transaction.
 
8

--------------------------------------------------------------------------------


8. GENERAL PROVISIONS
 
8.1. DOCUMENTATION OF AWARDS.
 
Awards will be evidenced by written instruments prescribed by the Committee from
time to time (each such instrument, an "Award Agreement"). Award Agreements may
be in the form of agreements, to be executed by both the Participant and the
Company, or certificates, letters or similar instruments, acceptance of which
will evidence agreement to the terms thereof and hereof.
 
8.2. RIGHTS AS A STOCKHOLDER; DIVIDEND EQUIVALENTS.
 
Except as specifically provided by the Plan, the receipt of an Award will not
give a Participant rights as a stockholder, and the Participant will obtain such
rights, subject to any limitations imposed by the Plan or the Award Agreement,
upon actual receipt of Stock. However, the Committee may, on such conditions as
it deems appropriate, provide in an Award Agreement that a Participant will
receive a benefit in lieu of cash dividends that would have been payable on any
or all Stock subject to the Participant's Award had such Stock been outstanding.
Without limitation, the Committee may provide for payment to the Participant of
amounts representing such dividends, either currently or in the future, or for
the investment of such amounts on behalf of the Participant.
 
8.3 CONDITIONS ON DELIVERY OF STOCK.
 
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan (a) until all conditions of the Award have been satisfied or
removed, (b) until, in the opinion of the Company's counsel, all applicable
federal and state laws and regulations have been complied with, (c) if the
outstanding Stock is at the time listed on any stock exchange, until the shares
to be delivered have been listed or authorized to be listed on such exchange
upon official notice of notice of issuance and (d) until all other legal matters
in connection with the issuance and delivery of such shares have been approved
by the Company's counsel. If the sale of Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act and may require
that the certificates evidencing such Stock bear an appropriate legend
restricting transfer.
 
8.4. TAX WITHHOLDING.
 
The Company will withhold from any payment made pursuant to an Award an amount
as may be necessary sufficient to satisfy all minimum federal, state and local
withholding tax requirements (the "Withholding Requirements").
 
The Committee will have the right to require that the Participant or other
appropriate person remit to the Company an amount sufficient to satisfy the
Withholding Requirements, or make other arrangements satisfactory to the
Committee with regard to such requirements, prior to the delivery of any Stock.
If and to the extent that any such withholding is required, the Committee may
permit the Participant or such other person to elect at such time and in such
 
9

--------------------------------------------------------------------------------


manner as the Committee provides to have the Company hold back from the shares
to be delivered, or to deliver to the Company, Stock having a value calculated
to satisfy the Withholding Requirements.
 
If at the time an ISO is exercised the Committee determines that the Company
could be liable for Withholding Requirements with respect to a disposition of
the Stock received upon exercise, the Committee may require as a condition of
exercise that the person exercising the ISO agree (a) to inform the Company
promptly of any disposition of Stock received upon exercise of the ISO, and (b)
to give such security as the Committee deems adequate to meet the potential
liability of the Company for the Withholding Requirements and to augment such
security from time to time in any amount reasonably deemed necessary by the
Committee to preserve the adequacy of such security.
 
8.5. NONTRANSFERABILITY OF AWARDS.
 
No Option shall be transferable by a Participant otherwise than by will or by
the laws of descent and distribution or, in the case of an Option other than an
ISO, pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act), and an Option shall be exercisable during
the lifetime of such Participant only by such Participant or such Participant's
executor or administrator or by the person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution (such
person, the Participant's "Legal Representative"). Notwithstanding the foregoing
sentence, the Committee may set forth in an Award Agreement evidencing an Option
(other than an ISO), that the Option may be transferred to members of the
Participant's immediate family, to trusts solely for the benefit of such
immediate family members and to partnerships in which such family members and/or
trusts are the only partners, and for purposes of this Plan, such a transferee
of an Option shall be deemed to be the Participant. For this purpose, "immediate
family" shall refer only to the Participant's spouse, parents, children,
stepchildren and grandchildren and the spouses of such parents, children,
stepchildren and grandchildren. The terms of an Option shall be final, binding
and conclusive upon the beneficiaries, executors, administrators, heirs and
successors of the Participant.
 
8.6. ADJUSTMENTS IN THE EVENT OF CERTAIN TRANSACTIONS.
 
In the event that the outstanding shares of Stock are changed into or exchanged
for a different number or kind of shares of stock, other securities or other
property of the Company, an affiliate or another legal entity, whether through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split-up or other substitution of securities of the Company, an affiliate or
another entity, the Committee shall proportionally adjust the maximum number and
kind of shares of stock or other equity interest as to which Awards may be
granted under the Plan and the number and kind of shares of stock or other
equity interest with respect to which Awards have been granted under the Plan,
the exercise prices for such shares or other equity interest subject to Options
and any other economic terms of Awards granted under the Plan; and provided,
that, in the event of a merger, acquisition or other business combination of the
Company with or into another entity, any adjustment provided for in the
applicable agreement and plan of merger (or similar document) shall be
conclusively deemed to be appropriate for purposes of this Section 8.6. The
Committee's adjustment shall be final and binding for all
 
10

--------------------------------------------------------------------------------


purposes of the Plan and each Award Agreement entered into under the Plan.
Unless the Committee otherwise determines, no adjustment provided for in this
Section 8.6 shall require the Company to issue a fractional share and, in such
event, with respect to each Award Agreement the total adjustment as to the
number of shares for which Awards have been granted shall be effected by
rounding down to the nearest whole number of shares.
 
8.7. PARTICIPANT'S RIGHTS.
 
Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment or Service with the Company or any
subsidiary or affiliate or affect in any way the right of the Company any
subsidiary or affiliate to terminate an employment or Service relationship at
any time.
 
8.8. PAYMENT FOR STOCK; LOANS.
 
Stock awarded under this Plan as Restricted Stock or received upon exercise of
an Option may be paid for with such legal consideration as the Committee may
determine. If and to the extent authorized by the Committee, the Company may
permit Participants to pay for Stock with promissory notes, and may make loans
to Participants of all or a portion of any Withholding Requirements to be met in
connection with the grant, exercise or vesting of any Award. Any such extensions
of credit may be secured by Stock or other collateral, or may be made on an
unsecured basis, as the Committee may determine.
 
8.9. SUCCESSORS.
 
All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
Company's shares, or a merger, consolidation, or otherwise.
 
8.10. SEVERABILITY.
 
If any provision of the Plan is held illegal or invalid for any reason, the
illegality or invalidity will not affect the remaining parts of the Plan, and
the Plan will be construed and enforced as if the illegal or invalid provision
had not been included.
 
8.11. REQUIREMENTS OF LAW.
 
The granting of Awards and the issuance of Share and/or cash payouts under the
Plan will be subject to all applicable laws, rules, and regulations, and to any
approvals by governmental agencies or national securities exchanges as may be
required.
 
8.12. SECURITIES LAW COMPLIANCE.
 
As to any individual who is, on the relevant date, an officer, director or ten
percent beneficial owner of any class of the Company's equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 under the Exchange Act, or
any successor rule. To the extent any provision of the Plan or action by the
Board fails to so comply, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.
 
11

--------------------------------------------------------------------------------


8.13. AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE THE UNITED STATES.
 
To the extent the Board deems it necessary, appropriate or desirable to comply
with foreign law or practice and to further the purposes of this Plan, the Board
may, without amending the Plan, (i) establish rules applicable to Awards granted
to Participants who are foreign nationals, are employed or providing Service
outside the United States, or both, including rules that differ from those set
forth in this Plan, and (ii) grant Awards to such Participants in accordance
with those rules that would require the application of the law of any other
jurisdiction.
 
8.14. GOVERNING LAW.
 
To the extent not preempted by federal law, the Plan and all agreements
hereunder will be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware, without giving effect to its conflicts of
laws principles that would require the application of the law of any other
jurisdiction.
 
9. PERFORMANCE -BASED RESTRICTED STOCK AWARDS.
 
If the Committee makes Restricted Stock or RSU Awards that are designed to
qualify for the performance-based exception from the tax deductibility
limitations of Code Section 162(m) and any regulations promulgated thereunder,
the Committee will determine the number of shares awarded and/or vesting of such
Restricted Stock or RSU Awards using performance measures, which may include
such measures as financial goals and business metrics such as revenue, gross
margin, net income, operating income, earnings per share, return on operating
assets or capital, cash flow (e.g, operating cash flow, free cash flow,
discounted cash flow return on investment) market share, return to shareholders,
cost management, business growth through market and technology extension,
safety, improvement in technology and quality leadership, business processes,
organizational effectiveness and operational excellence (all e.g., absolute or
peer-group comparative), and/or other performance measures set by the Board or
Committee.
 
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance objectives to reflect
accounting changes or other events. In addition, in the event that the Committee
determines that it is advisable to grant Restricted Stock or RSU Awards that may
not qualify for the performance-based exception, the Committee may make such
grants without satisfying the requirements of Code Section 162(m).
 
10. DISCONTINUANCE, CANCELLATION, AMENDMENT AND TERMINATION
 
The Committee may at any time discontinue granting Awards under the Plan. The
Board may at any time or times amend the Plan and, with the consent of the
holder thereof, any outstanding Award. The Committee may at any time terminate
the Plan as to any further grants of Awards, provided that (except to the extent
expressly required or permitted by the Plan) no such amendment will, without the
approval of the stockholders of the Company, (a) increase the maximum number of
shares available under the Plan, (b) extend the time within which Awards may be
granted, or (c) amend the provisions of this Section 10, and no amendment or
termination of the Plan may adversely affect the rights of any Participant
(without his or her consent) under any Award previously granted.
 
12

--------------------------------------------------------------------------------


                                                                CABOT
MICROELECTRONICS CORPORATION
 


                                                                                                                By:  /s/
William P. Noglows               
 
                                     Its:  President & CEO                     







 

13

--------------------------------------------------------------------------------



APPENDIX A TO SECOND AMENDED AND RESTATED 2000
EQUITY INCENTIVE PLAN


A "Change in Control" shall be deemed to have occurred if:


(a) any "person" as such term is used in Sections 13(d) and 14(d) of the 1934
Act (other than (i) the Company, (ii) any subsidiary of the Company, (iii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or of any subsidiary of the Company, or (iv) any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Section 13(d) of the 1934 Act), together with
all Affiliates and Associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company's then outstanding securities;
or


(b) the stockholders of the Company approve a merger or consolidation of the
Company with any other company, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) after which no "person"
(with the method of determining "beneficial ownership" used in clause (a) of
this definition) owns more than thirty percent (30%) of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or


(c) during any period of two consecutive years (not including any period prior
to the execution of the Plan), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has conducted or threatened a proxy contest, or has entered into an
agreement with the Company to effect a transaction described in clause (a), (b)
or (d) of this definition) whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved cease for any reason to constitute at least a majority
thereof; or




(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.
 
14

--------------------------------------------------------------------------------

